Title: Private notes of conversations with Mr. Madison, November 1827
From: 
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        "Nefas videri"
                        Montpelier in November 1827.
                        Montpelier Nov. 27. 28. 29. 30. 1827.
                        a. Mr M. observed that A. Everett in his book on America had fallen into the remarkable error that Gen. Washington had to
                            be greatly persuaded by Hamilton to agree to the Constitution. Mr M. knew it to be an error; he lodged with Wash. in
                            Philad. during the convention.
                        b. On manufactures. He observed that the impossibility of regulating trade by the seperate states was the proximate cause of
                            the convention at Annapolis which led to that at Phil. Virginia taxed imports higher than Maryland did and hence the
                            trade went to Maryland. No state could raise a revenue to its wish because the neighbor would frustrate it by lower duties
                            drawing off the foreign trade. Hence some states taxed higher goods brought from neighboring states than from abroad. In
                            the first Congress ’89. no one suggested that it was unconstitutional to lay imposts with a view to encourage
                            manufactures. Andrew Moore from Va & Judge Burke from S. C. proposed encouragement to hemp; Parker of Va. on
                            coal. Besides it was then acknowledged that as the States, before had the power to promote their internal welfare by
                            discriminating duties, & had surrendered it, Congress ought to exercise it for their good. He also observed that
                            it is more to the interest of Va. & the South that the Northern people shd turn manufacturers & eat our
                            corn & wheat, & consume our products, than be induced from overstocked population at home to emigrate to
                            the West, there to make for market rival produce to ours, to glut the foreign markets. He thought that the encouragement
                            to Western emigration by Govt. had gone quite far enough for the welfare of the seaboard.
                        c. On the Colonial trade. Being asked if he thought we could ever obtain from England the terms demanded by Mr Adams he
                            observed yt we are entitled to them & if we will insist we shall get them unless England thinks us divided at
                            home. The W. I. are of no value to Eng. except they receive their supplies from us, who are the natural, the cheapest, the
                            certain & permanent source. The true colonial principle is monopoly. It is not true that a nation has a right to
                            prescribe terms for colonial intercourse to nations wishing to trade. From the law of nations in all times it is allowed
                            for a nation having colonies to shut them up except to herself, but the moment she opens them she puts them on a footing
                            with the mother country. Let this be insisted on; it will be gained from England. Mr. Canning wd never have dared to
                            break off the negotiation so indelicately, after holding out a promise of renewing it, had he
                            not found it necessary & politic to propitiate the clamorous navigation interest by exclusion of American shipping
                            from the colonies his tottering & precarious fortunes made it advisable to soothe that interest. There has been
                            an entire change in Va. on this head. The present Virginia doctrine is wrong & unprecedented in Southern opinion.
                            See the Vir. Res. of ’93 before Jay made the British Treaty. Va. then thought that we could demand the participation of
                            the W. India navigation. The North then held the present British doctrine; because inasmuch as the funded debt was due
                            chiefly in the North they were interested in keeping the importations on which revenue depended, very full, whereby alone
                            they cd. be paid; hence they opposed any recriminative measures which might curtail the importations, & upheld the
                            British doctrine. The trident will be handed over to the Western World. We must do every thing to encourage our
                            Navigation. S. America will do this also. When Congress met in N. York in ’89 there were but 40.000 tons of Am. Shipping
                            200.000 British. The Sec. of State. (Mr Jefferson) sought information from the historical writers how great had been the
                            proportion of war to that of peace in the century in Europe & what was the variation in freight, insurance
                            &c in war & peace. War was to the time of peace about as 2 to 3. From the whole result he calculated how
                            much it wd be worth while to give by way of bounty on Navigation, so as to provide against war freight and other
                            consequent expenses, by securing American bottoms. He fixed it at about $7 or 8.000.00 per ann.
                        d. On slavery. He has often formed the plan of emancipating the slaves by a law setting free the new
                            born children the Govt. paying valuation for them the first year of their birth, the masters then to have their labour
                            till ’25 being bound to give them a little education. Children wd not be valued at more than $30 or $40. Thinks the
                            national lands a proper fund for this purpose. If an outlet can be had there will be no insuperable difficulty in public
                            opinion.
                        e. On precedent. It is a great question with Mr. M. how far precedent on Constitu. points should
                            weigh. Repeated decision not under party excitement is entitled to almost entire submission.
                                Seems to think that the question of Int. Improvement should be considered settled.
                            Certainty of constitutional law is to be bought at some sacrifice of opinion. Would rather refer this question now to the
                            Supreme Court, if he did not know how their opinion wd be than leave it to variable decision by every successive
                            Congress. Some say, a member swears to support the Constitution; true so a Judge, of the Laws but will a Judge after being
                            overruled by his brothers hesitate to acquiesce on a future occasion. If laws are worth any thing, they must be certain.
                        f. Scotch merchants in Virginia before Rev. used to have a meeting twice a year to decide on the
                            rate of exchange, the price of tobacco & the advances on the cost of their goods. This was the substantial
                            legislation of the Colony. Of Parson Douglas (Mr Jefferson’s first tutor) he told he was sent for by a friend to vote for
                            Mr M. at the election for Congress in ’89. He was infirm was brought with great trouble in the best coach, wrapped
                            & bandaged—came in—inquired the candidates—M. & Monroe knew Monroe’s father—& disappointed all
                            by voting for him. Mr Madison did not treat to spirits when he set out for public favour, was elected to Assembly ye
                            first time, but turned out next for that cause.
                        g. Mem. Sir Kenelm Digby on Sympathy—hot poker in ordure causing pain to the offending
                            fundament.
                        Mem: gained great credit with Wythe by explaining the origin of hocus pocus from Hoc est Corpus—Tillotson.Mem. Application of a razor grinds, Englishmen, for Governorship of Louisianna & so down to a pair of cast knee breeches—Recorded in Wenderee in Washington.
                        Mem. O’Brien to the Dey of Algiers. Trinity expl. by nautical illustration. Mahometanism is
                            rigged with one mast Christianity with three. Also, French Rev. by illustr. of a horse; Bonap.
                            with barley in a nose-bag catching the horse after Louis’ was thrown.
                        Mem. Melimelli Tunis ambass. Artifice to obtain a concession from U. S. personal to himself.
                            Great misery, grunt, his king tyrant, if he failed (with fingers at his throat) bowstring!
                        Mem. Judge Peters’. Lord Hill--Com. Dale. Up hill downdale. Also
                            Whitlow changed from felon.
                            Also with Fayette, dust in his eyes. Three appl. for office, come
                            thro’ thick & thin, to get at you.
                        Mem. Franklin’s. Ennuyés go from the town to the Country to be retired. Also luxurious Jesuit being reproved for departing from apostolical simplicity
                            saying first undertakers seldom make money by a thing.
                        There was hostility between Wythe & Pendleton on account of P.’s overruling many of his decisions. Wythe’s Reports
                            rare; style so latinised & græcised as to be unintelligible except to deep classics. Could be better understood
                            by one ignorant of English than of Greek; and could be made intelligible to the greatest number by transl. into Greek.
                        h. Wholly disapproved of Major Cartwrights theory that the Saxon govt. is the true govt. for England—Coincided with the
                            sentiment of McIntosh that injury is done to the cause of liberty in England by making it depend on hereditary right not
                            on the inherent nature of humanity. Illustr. 2 & 2 are 4 not because they always have been, but are so in rerum natura
                        i Thinks that the laisser nous faire principle is not just in our case, the whole world
                            practising a contrary rule. When the world begin to adopt it, it will be wise—for all; perhaps America may one day get
                            the upper hand, and force the world to adopt that liberal system. It demands universal acquiescence
                                & a universal peace, continued too; for, a war in any part of the world disturbs the whole system. The
                            British will lay us down £5.000.000 annually if we will adopt it leaving to them their accustomed restrictive course.
                        k. Best likeness of Mr Madison is a marble portrait by Ceracchi the sculptor of Mr Jefferson’s
                            colossal bust. He was guillotined by Bonap. being found implicated in the stabbing plot at the Opera House, the night of
                            the Infernal machine. Cardelli’s bust is better than Cardelli’s usually. Stewart’s portrait but indifferent. Price of
                            Ceracchi’s. Madison $250. Jefferson $1500. Washington 1500 Hamilton $600.
                        l. Panamà Mission. Thinks it was wise to have a representation in their deliberations. We should
                            strive to be their Mentor for their good & ours. Mr Trist tells me that his sentiment is that it wd have been
                            folly to refuse their invitation. So thinks Lafayette in a late letter which Mr Madison highly approves.
                        m Etiquette. He told several amusing historical anecdotes. Mr Jefferson at dinner once handed
                            Mrs Mad. & Mr Mad. handed Mrs Merry. Afterwards at Mad.’s he handed Mrs Gallatin; These gave mortal offence,
                            to Merry. So when Mr Jeff. invited Merry to a dinner en famille he replied that if it was
                            designed to invite him as Mr M. he cd not come without consulting his King. If as ambassador then he must be sure of
                            receiving the honours due. Mr Mad. wrote to England about this, fearful of bad consequences.
                        Also of a large Russian ambassr. and a small French at some court. The Frenchman got the pas of
                            the other who took him up & lifted him into the next chair.
                        n Mem. Genet married George Clinton’s daughter. Dr Franklin had only one legitimate child Mrs
                            Bache: Gov. F. of New Jersey was his illegitimate & Temple Franklin editor of his grandfs. works was the
                            illegitimate of Gov. F.—Voltaire gave his blessing to Temple F. in these words, "Dieu et la Liberté." He said Dr Franklin
                            "was an ambassador from liberty to philosophy", meaning by the latter, himself. Ellery was
                            extremely witty. Mem. S. Carolina memb who had the honor to
                            represent S. C. the honor to be of the Committee who reported, the honor to be Chairman of that
                            Comtee. & the honor of having conversed with Gen. W. on the
                            matter. Ellery hoped to be heard as respectfully as the Memb. from S. C. with his four by honours. X He said the seal
                            furnishes to the Greenlanders every thing. The meat, food; the oil, food & light & heat; the skin,
                            clothing, tents, & boats; the sinews thread to sew; the bones, needles & their whole education is to take
                            the seal. X
                        o Quoted Swift’s epitaph on Burnet given Mr Mad. by Peter Muhlenberg. The last four lines, I copy:
                        If such a soul, to heaven stole
                        And passed the devil’s clutches,
                        Then I presume, there may be room
                        For Marlborough & his Duchess.We owe the friendship of Charles III of Spain to an insult offerred Naples by Com. Mathews of the R. Navy, who
                            threatene[d] to bombard it if something was, not done in 24 hours, on some occasion. Charles, Mr Jay said,
                            was chiefly proud of two things: 1. He had never broken his word or treaty with any sovereign.
                            2. He had pissed every day for 30 years against a particular oak. Mem. Emperor Joseph, & the bishop, & his almoner going to Rome. Providential appointment.
                        p. Bon mot on the procession of trades & professions in Phila. at the forming of the Constitution. Lawyers’ motto
                            was truth; a lady expressed surprise, but when the wind blew the flag she saw the reverse of
                            the flag, & exclaimed, "ah! I see, it is truth on both sides". Edm. Randolph told Mrs
                            Trist of the parliament with no lawyer in it; (Coke’s parliamentum indoctum) She said she supposed
                            it was called in history the honest parliament.
                        q. Of pronunciation. The word peas, Irish pase, was the diagnostic in
                            impressing seamen; if pronounced pase they were ordered on board the British ship. X A
                            Frenchman told LaFayette that he had had great difficulties to encounter in the English pronunciation; that it was many
                            years before he could correctly call the name of the great General Basingstone. (Washington.) Mr.Mad. sa[w]
                            Moore. He called at the Dep. of State & was introduced by the English Ambr. or Secretary, but Mad. was not much
                            aware of his talent & reputation, hence did not take much notice of him: remembers only that Moore quoted
                            Johnson’s remark of Scotland, "every man has a mouthful of learning, no man a bellyfull". Mr Jeff. took the same slight
                            notice of him for the same reason; hence Moore’s pitiful satire on Mr J.
                        r Of Animal magnetism. Went up the North Riv. to make an Indian treaty with Fayette, Chastellux & Marbois; these
                            three secretly believed in it, but talked and wrote astutely & dubiously about it. Mem.
                            German Servant Conrad, sick, brought up, rubbed by F. & felt quite well; but in 1/2 hour worse than before.
                        Mem. Ceracchi’s stupid German servant. "What weather?"—looks in the cupboard instead of out of
                            the window—"very dark, sir, & smells of cheese." Stupid Yankee. Either Gates had taken
                            Burgoyne, or Burgoyne, Gates, he forgot which; nearly tarred & feathered at Orange C. H. for this.
                        s Of law of nations. He said, in 50 perhaps in 25 years the Maritime law will be given by America. He has often, &
                            will hereafter press on English ambassrs. in private the propriety of settling in peace-time the question of impressment
                            & that "free ships make free goods. The U. S. will make war rather than submit to a violation of her neutrality in
                            either of these, when Europe is at war. If delayed till Europe is at war, England must either expect war from us, or
                            concession must be made then from fear, or instructions must be secretly & meanly given, to abate the English
                            claim. Sir W. Temple wrung this last maxim from Holland, tho’ England denies it to the world. A joint Commission to try
                            all captures would be best; they could often agree, & when disagreeing the point must go to the several
                            nation[s] & at the worst only, the ultima ratio wd be
                            adopted. It is preposterous in the Law of Nations that the Captor shall choose his own Court: a joint admiralty Commission
                            wd be an improvement on the Law.
                        t. Mem. Franklin was carried to the Convention in a sedan. His saying that the greatest rogues
                            were the richest rogues. F. was not greatly pressed with company in his last days; his lodgings were inconveniently remote
                            however. He used a deal of opium in his last days to relieve him from the pain arising from a stone in the bladder. Told
                            M. that he was aware it wd shorten life, but he looked on it as a compromise. Mem. Whitfield
                            calling the preaching of mercenary divines, from an old author, theologia culinaria. By motions
                            of the features & ye intonation of voice & gestures he did most. P. Henry would rise, adjust his wig,
                            throw back his spectacles & fix his features—you might take the question at once—one half the house are with
                            him.
                        u Ceracchi was long in America pushing the proposition to erect a great national monument, an obelisk with a colossus of
                            Washington surmounting it at $100.000. Perhaps it would have succeeded, & the money subscribed, but he flirted off
                            in a passion; had spent his fortune about projecting it & waiting for encouragement to begin; went back &
                            drew bills on those whose busts he had carved here, all gratuitously too.
                        
                            
                                
                            
                        
                    